F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 26 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    BOBBY OLEN PARRIS,

                Plaintiff-Appellant,

    v.                                                    No. 03-6292
                                                    (D.C. No. CV-02-533-A)
    JO ANNE B. BARNHART,                                  (W.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , Circuit Judge, BRORBY , Senior Circuit Judge, and        BRISCOE ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Bobby Olen Parris, proceeding pro se, appeals from an order of the

district court affirming the Commissioner’s determination that he is not entitled to

Social Security disability benefits. We affirm.

      We review the Commissioner’s decision to determine whether her factual

findings were supported by substantial evidence in light of the entire record and

to determine whether she applied the correct legal standards. See Castellano v.

Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

      Mr. Parris alleged disability as of June 6, 1983. Thus, the period of

adjudication is from June 6, 1983, through December 31, 1988, the date he was

last insured. Mr. Parris alleged he was disabled   due to severe pain and heart,

gall bladder, and pancreatic problems resulting from a 1969 automobile accident.

The administrative law judge (ALJ) determined that Mr. Parris was not disabled

at step two of the five-step sequential process, see Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1988), as he had no severe impairments.




                                          -2-
       On appeal, Mr. Parris argues that he is disabled. In his reply brief, he

further argues that he did not receive a proper hearing before the IJ because the

hearing did not last a full hour, as a result of which he was not able to present all

the medical evidence. He also contends that the Commissioner fabricated

information, and the ALJ did not permit him to submit all of his medical records.

       At step two, the claimant bears the burden to demonstrate an impairment or

combination of impairments that significantly limits his ability to do basic work

activities.   1
                  See Bowen v. Yuckert , 482 U.S. 137, 146 n.5 (1987). The step two

severity determination “is based on medical factors alone, and . . . does not

include consideration of such vocational factors as age, education, and work

experience.”       Williams , 844 F.2d at 750; 20 C.F.R. § 404.1520(c). Instead, “the

claimant must make a threshold showing that his medically determinable

impairment or combination of impairments significantly limits his ability to do

basic work activities . . . .”   Williams , 844 F.2d at 751. While we have

characterized this showing as “de minimis,”       see Hawkins v. Chater , 113 F.3d

1162, 1169 (10th Cir. 1997) (quotation omitted), the mere presence of a condition


1
       Basic work activities are “the abilities and aptitudes necessary to do most
jobs.” 20 C.F.R. § 404.1521(b). Examples of basic work activities include
“walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or
handling;” “seeing, hearing, and speaking;” “[u]nderstanding, carrying out, and
remembering simple instructions;” “[u]se of judgment;” “[r]esponding
appropriately to supervision, co-workers and usual work situations;” and
“[d]ealing with changes in a routine work setting.”    I d.

                                            -3-
or ailment documented in the record is not sufficient to prove that the plaintiff is

significantly limited in the ability to do basic work activities,   see Hinkle v. Apfel ,

132 F.3d 1349, 1352 (10th Cir. 1997).

       Mr. Parris was represented by counsel at the hearing before the ALJ.

Counsel and the ALJ discussed whether more medical evidence was available,

which should be admitted into the record. As a result, the ALJ gave Mr. Parris

thirty days to supplement the record with any additional medical evidence. “[T]he

ALJ should ordinarily be entitled to rely on the claimant’s counsel to structure

and present claimant’s case in a way that the claimant’s claims are adequately

explored” and “may ordinarily require counsel to identify the issue or issues

requiring further development.”       Hawkins , 113 F.3d at 1167. On appeal,

Mr. Parris has failed to identify any evidence that he claims the ALJ should have

considered, but was not submitted.

       The ALJ determined that Mr. Parris’s testimony was not fully credible

because the record did not contain objective findings supporting his complaints.

Our review of the record supports the ALJ’s determination.

       The record does not contain any medical evidence which supports

Mr. Parris’s claims. Only his own statements supported his claim that he has

severe pain for which he uses narcotic pain relievers prescribed by his treating

physician. There is no medical evidence to support his pain at the severity level


                                              -4-
he alleges. A claimant’s statements alone are insufficient to establish the

existence of an impairment. 20    C.F.R. § 404.1528(a).

      The record shows Mr. Parris received medical attention during the relevant

time period, but each was resolved by treatment.   See, e.g. , R. tab. 22 at 189

(probable hyperventilation in 1986); 190 (prostatitis in 1974, left flank pain in

1984); 191 (migraine in 1973). None of these or other notations of medical

treatment indicate a severe impairment as required for step two.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Wade Brorby
                                                     Senior Circuit Judge




                                           -5-